The constitution of Florida provides that specific classes of legislative enactments shall be by general laws. Other enactments may be by special or local laws or by general laws when not otherwise required by the Constitution. General laws may operate throughout the State or within or upon permissible classifications of the subject and extent of the enactments.
General laws may be enacted without previous publication of notice thereof. Statutes that are special or local laws within the meaning and intent of the Constitution may legally be enacted only after the required notice of the proposed laws are published and proof thereof established in the Legislature, as required by the Constitution. See Secs. 20, 21, 22, 24 and 25, Art. III. See also Sec. 4, Art. VIII; Sec. 9, Art. XII. *Page 896 
A complete and all-embracing or excluding definition of a "general" law or a "special or local law" may not be precisely prescribed; but all practical purposes may reasonably be served by an adjudication interpreting the law, predicated upon the particular facts and legislative purposes as they are duly ascertained and determined in each litigated case. See Givens v. County of Hillsborough, 46 Fla. 502, 35 So. 88; Anderson v. B. P. I., 102 Fla. 695, 136 So. 334.
A statute may be a general law though it is applicable to, or operates in, only a portion of the State, when that portion of the State is designated or identified by a permissible classification having reference to human population within governmental units, or other appropriate distinguishing means of identifying the subject or object or area of the classification for statutory regulation; provided the classification as made has a reasonable and practical basis in differences in conditions, situations or other practical matters affecting the subject matter of the legislation and the classification. Arbitrary classifications that in effect have no reasonable and practical basis for the local application of the statutory regulations and serve only to evade the organic requirements that are preliminary to the enactment of local laws, thereby indirectly violating Section 21 of Article III of the Constitution as amended in 1928 and 1938, are not permissible.
In Florida three of the counties have more than 100,000 population, by the 1935 national census. The other counties have much smaller populations, though some of the latter class have relatively large and rapidly increasing populations, giving a range of legislative classification and judgment in enacting statutory regulations. Prior to the amendment in 1928 to Section 21, Article III, of the Florida Constitution, the publication of notice of proposed local or special laws was not required by the Constitution to be established *Page 897 
in the legislative journals; and the courts did not inquire into the fact of publication. State ex rel. Buford v. Fearnside, 87 Fla. 349, 100 So. 256; Stockton v. Powell,29 Fla. 1, 10 So. 688. The result was that classification statutes that could not be sustained as general laws, might prior to 1928 be operative as local or special laws that were not violative of some organic provision other than original Section 21, Article III. Since 1928 if a statute is not valid as a general law it cannot be valid as a local or special law unless notice of it was duly published and such publication duly established in the legislative journal, or unless a referendum is provided and made effective under the 1928 and 1938 amendments to Section 21, Article III, of the Constitution.
Classifications based upon population have been sustained where the basis is a division between counties of large population and those of smaller population when the subject regulated has a proper relation to such classification, the exact dividing line being left to the legislature in enacting the statute.
When classifications of counties for the enactment of general laws are based solely upon population alone, there should be a fair relation of such population, as to size or otherwise, to the purpose of the enactment, that justifies the particular legislative regulations for the county or counties as classified only by population. This is so even though the stated population has reference to each succeeding official census so that smaller counties reasonably may attain the required population by growth. In Florida it is not contemplated that the population in any county will decrease. A mere arbitrary classification of counties by population, to avoid the organic requirements for notice of proposed local laws or for other purposes, is not permitted by Sections *Page 898 
20 and 21, Article III, in making legislative classifications for statutory regulations by general laws.
While a reasonable scope of legislative judgment in making such classifications is recognized by the law, the validity of the classification with reference to the intendments and limitations of Sections 20 and 21, Article III, of the Constitution, is for judicial determination, within the bounds of judicial power as conferred by the Constitution. All reasonable doubts as to the validity of statutes under the Constitution should be resolved in favor of the statutes in proper deference to the coordinate powers of government that are vested in the three departments as defined by Articles II, III, IV and V, and other provisions of the Florida Constitution.
But the ultimate power and duty to interpret statutes with reference to organic requirements and limitations cannot legally be evaded by the courts. If a court or judge having the authority to decide is clearly of the opinion that a statutory enactment is invalid, it should be so adjudged. When a statutory enactment is duly adjudged to be in conflict with controlling provisions of the Constitution, State or National, the Constitution by its own inherent force renders such adjudged illegal enactments inoperative.
Where the classification of counties by population alone isappropriate and permissible for particular statutory enactments of general laws to operate within the area as classified, such classes may properly include all of the counties having the largest population, Sparkman v. County Budget Commission.103 Fla. 242, 137 So. 809, or the county with the largest population, State ex rel. Buford v. Daniel, 87 Fla. 270,99 So. 804. The classifications having reference to succeeding official censuses in each of such cases, one or more of the smaller counties may reasonably be expected to grow into the upper class merely by increase of population. *Page 899 
But for it to be permissible to classify to itself the county having the second largest population, as in this case, there should be other considerations than mere size of population to distinguish it from other counties. Such other consideration's may be duly shown or may be conceived by the court by virtue of judicial notice of patent, well known facts. See Beasley v. Cahoon, 109 Fla. 106, 147 So. 288; County of Manatee v. Davidson, 132 Fla. 295, 181 So. 889. See also State ex rel. v. Stoutamire, 131 Fla. 698, 179 So. 730.
In this case Duval County, then having 175,209 population, and Dade County, then having 180,998 population, each contains a growing seaport city. A civil service system is as appropriate in one county as in the other when classified by population alone, and no other distinguishing features in the county to which the enactment relates are suggested or conceived to justify a general rather than a local law for the smaller county on the subject regulated in this case.
In State ex rel. v. Williams, 112 Fla. 734, 150 So. 804, the classification by population covered two counties and the statutory enactment had relation not to establishing a civil service system, as in this case, but to then existing county fiscal matters, and the classification might have also had a basis in then existing conditions peculiar to such fiscal affairs in the two counties. However, the last cited case is not a precedent, the Court being evenly divided in opinion as to the legality of the classification of counties with not less than 43,000 population and not more than 53,000 population. See also The Soviet Co. v. State ex rel., 136 Fla. 179,186 So. 671; Latham v. Hawkins, 121 Fla. 324, 163 So. 709.
Of the sixty-seven counties in the State of Florida, the three largest in population, by the State census of 1935, are *Page 900 
Dade 180,998, Duval 175,204, Hillsborough 159,208. The next largest county in population is Polk having 82,184. Dade, Duval and Hillsborough Counties each contain one of the three largest cities in the State.
Chapter 19180, Acts of 1939, enacts the creation of a Civil Service Commission in all counties in the State having a population of not less than 165,000 and not more than 180,000, which classification solely by population identifies a single county, Duval, which had a numerical population of 174,204, while Hillsborough County had 159,208 population, and Dade County had 180,998 population. This is not a classification by dividing the county having the largest population from all counties having less population, for appropriate legislation, as in State ex rel. Buford v. Daniel, 87 Fla. 270, 99 So. 804.
In this case the circuit judge had doubts as to the validity of the classification as made, and property resolved such doubts in favor of the legislative enactment. On appeal the majority of the Justices of this Court, after due consideration, not only entertained doubt as to the validity of the classification, but are affirmatively of the opinion that the classification by population alone, without any other cognate basis or consideration being suggested or conceived, is definitely contrary to the intendments and limitations of Section 20, and amended Section 21, Article III of the Florida Constitution, in that the statute applied only to one county, and it does not appear that because that county has a population of not less than 165,000 and not more than 180,000,that alone is a reasonable basis of classification for a general law creating a civil service system in one county when there was then another county with a little less population, and one county with a little greater population, but not within the outside limits stated. The necessary result is that the classification as made in this case has no reasonable *Page 901 
basis in differences of conditions affected, by population alone upon which the statute is to operate, so as to justify the enactment of a classified general law without published notice, rather than a local law, notice of which is required by the Constitution to be established in the legislature before its enactment.
Rehearing denied.
TERRELL, C. J., BROWN, BUFORD and THOMAS, J. J., concur.
  CHAPMAN, J., dissents. *Page 902